UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6267


ELVIS WAYNE JONES,

                    Plaintiff - Appellant,

             v.

THE VIRGINIA ACA; QUINN MICHAEL, The Virginia Attorney; THE
AMERICAN CORRECTION ASSOCIATION; UNITED STATES COURT OF
APPEALS FOR THE FIFTH CIRCUIT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cv-00158-RAJ-RJK)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Elvis Wayne Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elvis Wayne Jones appeals the district court’s order dismissing without prejudice

his civil action for failure to comply with the district court’s prior order to submit an

amended 42 U.S.C. § 1983 complaint and statutory filing fee or in forma pauperis

application within the allotted time. Before this appeal was filed, Jones submitted to the

district court an amended § 1983 complaint and a motion for leave to proceed in forma

pauperis. Because Jones now has complied with the district court’s prior order and the

district court will obtain jurisdiction to review the filings upon disposition of this appeal,

we conclude there is no relief Jones could obtain by way of this appeal, and we dismiss the

appeal as moot. See CVLR Performance Horses, Inc. v. Wynne, 792 F.3d 469, 474 (4th

Cir. 2015) (“Litigation may become moot during the pendency of an appeal when an

intervening event makes it impossible for the court to grant effective relief to the prevailing

party.”). We further deny Jones’ motions for federal transit extension, summary judgment,

default judgment, and injunctive relief pending appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2